           Case 1:20-cv-09032-VEC Document 10 Filed 12/10/20 USDC         Page 1SDNY
                                                                                 of 1
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 12/10/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 RED HAWK, LLC,                                                 :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-9032 (VEC)
                                                                :
 COLORFORMS BRAND LLC,                                          :     ORDER
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

       WHEREAS an initial pretrial conference is scheduled for Friday, December 18, 2020, at

11:30 A.M., Dkt. 6;

       WHEREAS Plaintiff filed proof of service as to Defendant, Dkt. 7;

       WHEREAS the deadline of December 1, 2020 to answer or otherwise respond to the

Complaint has elapsed, id.; and

       WHEREAS Defendant has not appeared or answered;

       IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against Defendant, in accordance with this Court’s

Individual Practices, by no later than Wednesday, December 30, 2020.

       IT IS FURTHER ORDERED that the initial pretrial conference scheduled for December

18, 2020 is CANCELLED.



SO ORDERED.
                                                        ________________________
Date: December 10, 2020                                    VALERIE CAPRONI
      New York, New York                                 United States District Judge
